Citation Nr: 1747456	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a T-5 compression fracture.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 2000 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and was remanded in November 2014.  The issues of entitlement to service connection for a low back disability and eczema were also remanded in November 2014, but were granted in full by the Agency of Original Jurisdiction in April 2015.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran has a separate current disability or residuals of a T-5 compression fracture at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for residuals of a T-5 compression fracture have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2016) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran asserts that he has residuals of a T-5 compression fracture which pre-existed and was aggravated by service.  In that regard, the Board notes that a prior T-5 compression fracture occurring in 1998 was noted on a Report of Medical History completed upon enlistment, but not on the Veteran's enlistment examination.  As the Board finds below that no current disability exists, however, it is unnecessary to make a finding as to whether a compression fracture pre-existed service for purposes of determining service connection.
 
In that regard, the Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where there is a current disability.  See 38 U.S.C.A. § 1110.  Upon review, the Board finds that the evidence does not demonstrate that the Veteran has any current disabling residuals of a T-5 compression fracture.  

The Veteran first underwent VA examination in connection with this claim in September 2009.  While the Veteran complained of back pain and limitation of motion, the examiner opined that there was no diagnosis of residuals of a T-5 compression fracture because there was no pathology present to render that diagnosis.  Range of motion testing yielded results within normal limits.  An x-ray performed in conjunction with the examination reflected a normal thoracic spine with normal vertebral bodies.  Furthermore, magnetic resonance imaging (MRI) conducted later that month also revealed an essentially normal thoracic spine, with the exception of a small central disc osteophyte at T5-T6.

The Veteran again underwent VA examination in March 2012.  The examiner noted the Veteran's report of a history of thoracic spine fracture, but stated that a review of the file did not reflect that such fracture had ever been confirmed and was only documented by history.  The examiner further indicated that x-rays conducted in 2003 and the 2009 MRI showed no evidence of a previous compression fracture.  

The Veteran most recently underwent VA examination in February 2015.  The examiner opined that, while the Veteran's current back strain was likely related to service, objective testing, including MRI and x-rays, did not demonstrate that a T-5 fracture was present.  The examiner further noted that the small central disc osteophyte present at T5-T6 and noted on MRI was not evidence of fracture and that there was no significant spinal canal or neuroforaminal compromise.  

Treatment records during the pendency of the appeal reflect a diagnosis of T-5 compression fracture by history only.

Upon review, the Board finds that the only evidence to suggest the existence of this disability is the contention of the Veteran.  To the extent that the Veteran asserts that residuals of a T-5 compression fracture cause pain and limitation of function distinguishable from the pain and limitation of function caused by his service-connected lumbosacral strain, the Board notes that pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

To the extent that the Veteran has contended that he has a current disability, he has not shown competence that he has specialized training sufficient to diagnose or determine the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to report pain, the diagnosis of residuals associated with a T-5 compression fracture is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether residuals of a T-5 compression fracture exist is not competent evidence.  Moreover, to the extent that his symptoms are being caused by the Veteran's back, he is now in receipt of service-connected compensation for low back strain, rated at 40 percent.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 (2016) requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis, it is unnecessary to address the remaining elements of the claims for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for residuals of a T-5 compression fracture is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for residuals of a T-5 compression fracture is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


